Back to Form 8-K Exhibit 10.4 HealthEase of Florida, Inc. Medicaid Reform HMO Contract AHCA CONTRACT NO. FAR001 AMENDMENT NO. 8 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF FLORIDA, INC., hereinafter referred to as the "Vendor", is hereby amended as follows: 1. Effective January 1, 2008, Standard Contract, Section II, Item A, Contract Amount, the first sentence is hereby revised to now read as follows: To pay for contracted services according to the conditions of Attachment I in an amount not to exceed $382,047,581.00 (a decrease of $28,281,601.00), subject to availability of funds. 2. Effective January 1, 2008, Attachment I, Section C, Method of Payment, Item 1, General, the first paragraph is hereby revised to now read as follows: Notwithstanding the payment amounts which may be computed with the rate tables specified in Tables 2 thru 8, the sum of total capitation payments under this Contract shall not exceed the total Contract amount of $382,047,581.00 (a decrease of $28,281,601.00). 3. Effective January 1, 2008, Attachment I, Scope of Services, is hereby amended to include Exhibits 3-B, 5-C, 6-C, and 9-B, attached hereto and made a part of the Contract. All references in the Contract to Exhibits 3-A, 5-B, 6-B, and 9-A, shall hereinafter instead refer to Exhibits 3-B, 5-C, 6-C, and 9-B. 4. This Amendment shall have an effective date of January 1, 2008, or the date on which other parties execute the Amendment which ever is later. All provisions in the Contract and any attachments thereto in conflict with this Amendment shall be and are hereby changed to conform with this Amendment. All provisions not in conflict with this Amendment are still in effect and are to be performed at the level specified in the Contract. This Amendment and all its attachments are hereby made a part of the Contract. This Amendment cannot be executed unless all previous amendments to this Contract have been fully executed. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR001, Amendment No. 8, Page1of 2 HealthEase of Florida, Inc. Medicaid Reform HMO Contract IN WITNESS WHEREOF, the parties hereto have caused this seven (7) page amendment (which includes all attachments hereto) to be executed by their officials thereunto duly authorized. HEALTHEASE OF FLORIDA, INC STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED BY: /s/Todd S. Farha SIGNED BY:/s/Illegible NAME: Todd S. Farha (for) NAME:Andrew C. Agwunobi, M.D. TITLE: President and CEO TITLE:Secretary DATE:1/2/08 DATE: 1/3/08 List of Attachments/Exhibits included as part of this Amendment: Specify Type Letter/ Number Description Exhibit 3-B Comprehensive and Catostrophic Component Captation Rates (2 Pages) Exhibit 5-C Capitation Rates SSI Medicare Part B Only and SSI Medicare Parts A & B Enrollees for All Medicaid Reform Counties (1 Page) Exhibit 6-C Capitation Rates for HIV/AIDS Populations for Each Medicaid Reform County (1 Page) Exhibit 9-B Kick Payment Amounts for Covered Obstetrical Delivery Services (1 Page) REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR001, Amendment No. 8, Page2of 2 EXHIBIT 3-B COMPREHENSIVE COMPONENT AND CATASTROPHIC COMPONENT CAPITATION RATES TABLE 2 Jan 1, 2008 Area: 10 County: Broward Age Range FY0708 Discounted Reform rates Under Current Methodology Percentage of Current Methodology 50% of Current Methodology Preliminary FY0708 Base rates for Risk Adjusted Methodology Budget Neutrality Factor FY0708 Base rates for Risk Adjusted Methodology after Budget Neutrality Percentage of Risk Adjusted Methodology 50% of Risk Adjusted Methodology Final Rates (with Enhanced Benefit Adjustment) a b c d e f g h i j Eligibility Category: Children and Family Month 0-2 All $ 892.28 Month 3-11 All $ 205.04 1-5 All $ 106.14 50 % $ 53.07 $ 117.69 1.07460 $ 126.47 50 % $ 63.23 $ 112.09 6-13 All $ 82.94 50 % $ 41.47 $ 117.69 1.07460 $ 126.47 50 % $ 63.23 $ 100.91 14-20 Female $ 115.00 50 % $ 57.50 $ 117.69 1.07460 $ 126.47 50 % $ 63.23 $ 116.36 14-20 Male $ 79.98 50 % $ 39.99 $ 117.69 1.07460 $ 126.47 50 % $ 63.23 $ 99.49 21-54 Female $ 202.08 50 % $ 101.04 $ 117.69 1.07460 $ 126.47 50 % $ 63.23 $ 158.33 21-54 Male $ 146.71 50 % $ 73.35 $ 117.69 1.07460 $ 126.47 50 % $ 63.23 $ 131.64 55+ All $ 325.58 50 % $ 162.79 $ 117.69 1.07460 $ 126.47 50 % $ 63.23 $ 217.84 Composite Based on Total Casemonths $ 108.91 $ 126.47 $ 0.00 $ 113.43 Eligibility Category: Aged and Disabled Month 0-2 All $ 17,528.17 Month 3-11 All $ 3,534.94 1-5 All $ 631.27 50 % $ 315.63 $ 813.28 1.06682 $ 867.63 50 % $ 433.81 $ 722.31 6-13 All $ 355.68 50 % $ 177.84 $ 813.28 1.06682 $ 867.63 50 % $ 433.81 $ 589.51 14-20 All $ 343.79 50 % $ 171.90 $ 813.28 1.06682 $ 867.63 50 % $ 433.81 $ 583.78 21-54 All $ 930.27 50 % $ 465.13 $ 813.28 1.06682 $ 867.63 50 % $ 433.81 $ 866.40 55+ All $ 965.71 50 % $ 482.85 $ 813.28 1.06682 $ 867.63 50 % $ 433.81 $ 883.48 Composite Based on Total Casemonths $ 758.94 $ 867.63 $ 0.00 $ 783.84 AHCA Contract No. FAR001, Exhibit 3-B, Page 1 of 2 EXHIBIT 3-B COMPREHENSIVE COMPONENT AND CATASTROPHIC COMPONENT CAPITATION RATES TABLE 2 Jan 1, 2008 Area: 4 County: Duval, Baker, Clay, Nassau ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Age Range FY0708 Discounted Reform rates Under Current Methodology Percentage of Current Methodology 50% of Current Methodology Preliminary FY0708 Base rates for Risk Adjusted Methodology Budget Neutrality Factor FY0708 Base rates for Risk Adjusted Methodology after Budget Neutrality Percentage of Risk Adjusted Methodology 50% of Risk Adjusted Methodology Final Rates (with Enhanced Benefit Adjustment) a b c d e f g h I j Eligibility Category: Children and Family Month 0-2 All $ 926.73 Month 3-11 All $ 215.12 1-5 All $113.17 50% $56.58 $124.53 1.04120 $129.66 50% $64.83 $ 117.02 6-13 All $82.75 50% $41.37 $124.53 1.04120 $129.66 50% $64.83 $ 102.36 14-20 Female $119.81 50% $59.91 $124.53 1.04120 $129.66 50% $64.83 $ 120.22 14-20 Male $81.70 50% $40.85 $124.53 1.04120 $129.66 50% $64.83 $ 101.85 21-54 Female $218.13 50% $109.06 $124.53 1.04120 $129.66 50% $64.83 $ 167.60 21-54 Male $158.54 50% $79.27 $124.53 1.04120 $129.66 50% $64.83 $ 138.88 55+ All $350.55 50% $175.28 $124.53 1.04120 $129.66 50% $64.83 $ 231.41 Composite Based on Total Casemonths $119.40 $129.66 $0.00 $ 120.02 Eligibility Category: Aged and Disabled Month 0-2 All $ 14,558.96 Month 3-11 All $ 2,969.69 1-5 All $537.41 50% $268.70 $657.05 1.05080 $690.42 50% $345.21 $ 591.69 6-13 All $312.13 50% $156.06 $657.05 1.05080 $690.42 50% $345.21 $ 483.13 14-20 All $296.53 50% $148.27 $657.05 1.05080 $690.42 50% $345.21 $ 475.61 21-54 All $790.16 50% $395.08 $657.05 1.05080 $690.42 50% $345.21 $ 713.49 55+ All $809.32 50% $404.66 $657.05 1.05080 $690.42 50% $345.21 $ 722.72 Composite Based on Total Casemonths $623.67 $690.42 $0.00 $ 633.26 AHCA Contract No. FAR001, Exhibit 3-B, Page 2 of 2 EXHIBIT 5-C CAPITATION RATES SSI MEDICARE PART B ONLY AND SSI MEDICARE PARTS A AND B ENROLLEES FOR ALL MEDICAID REFORM COUNTIES TABLE 4 Area: 10 County: Broward ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Under Age 65 Age 65 & Over SSI/Parts A & B $149.01 $100.91 SSI/Part B Only $244.40 $244.40 Area:4County: Duval, Baker, Clay, and Nassau ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Under Age 65 Age 65 & Over SSI/Parts A & B $156.46 $105.72 SSI/Part B Only $362.68 $362.68 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR001, Exhibit 5-C, Page 1 of 1 EXHIBIT 6-C CAPITATION RATES FOR HIV/AIDS POPULATIONS FOR EACH MEDICAID REFORM COUNTY TABLE 5 Area: 10 County: Broward ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Capitation Rate HIV (no medicare) $1,933.92 AIDS (no medicare) $3,629.23 HIV-SSI/Parts A & B, SSI Part B Only $271.50 AIDS-SSI/Parts A & B, SSI Part B Only $579.63 Area: 4 County: Duval, Baker, Clay, and Nassau ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Capitation Rate HIV (no medicare) $1,196.17 AIDS (no medicare) $2,354.82 HIV-SSI/Parts A & B, SSI Part B Only $162.15 AIDS-SSI/Parts A & B, SSI Part B Only $346.18 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR001, Exhibit 6-C, Page 1 of 1 EXHIBIT 9-B KICK PAYMENT AMOUNTS FOR COVERED OBSTETRICAL DELIVERY SERVICES TABLE 8 Area: 10 County: Broward CPT Code Obstetrical Delivery CPT Code Description Payment Amount 59409 Vaginal delivery only $3,950.67 59410 Vaginal delivery including postpartum care 59515 Cesarean delivery including postpartum care 59612 Vaginal delivery only, after previous cesarean delivery 59614 Vaginal delivery only, after previous cesarean delivery including postpartum care 59622 Cesarean delivery only, following attempted vaginal delivery after previous cesarean delivery including postpartum care Area: 04 County: Duval, Baker, Clay, Nassau CPT Code Obstetrical Delivery CPT Code Description Payment Amount 59409 Vaginal delivery only $3,936.56 59410 Vaginal delivery including postpartum care 59515 Cesarean delivery including postpartum care 59612 Vaginal delivery only, after previous cesarean delivery 59614 Vaginal delivery only, after previous cesarean delivery including postpartum care 59622 Cesarean delivery only, following attempted vaginal delivery after previous cesarean delivery including postpartum care AHCA Contract No. FAR001, Exhibit 9-B, Page 1 of 1
